—In an action, inter alia, for a judgment declaring that *784the imposition of a burial permit fee by the defendant Congregation B’nai Israel of Staten Island upon former members was improper and for a permanent injunction restraining the defendants from collecting this fee, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cusick, J.), dated May 4, 1995, which denied their motion for summary judgment and granted the defendants’ cross motion to dismiss the complaint.
Ordered that the appeal from the order is dismissed, without costs or disbursements.
A judgment of the same court, dated June 21, 1995, was entered upon the order dated May 4, 1995. With the issuance of the subsequent judgment, the plaintiffs’ right of direct appeal from the order terminated {see, Matter of Aho, 39 NY2d 241, 248).
Under the circumstances of this case, we decline, in the exercise of our interest of justice jurisdiction, to treat the plaintiffs’ notice of appeal as being a premature notice of appeal from the judgment (see, Padden v Express Hous., 193 AD2d 592; see also, People v Rodriguez, 60 AD2d 875).
Thompson, J. P., Copertino, Krausman and Florio, JJ., concur.